Title: Memorandum from William Eustis, [ca. 24 November] 1809
From: Eustis, William
To: Madison, James


[ca. 24 November 1809]
The fortifications which had been commenced on the seaboard, as will appear by a statement from the war department, are in many parts compleated, furnished with cannon and capable of affording a respectable defence. But another season will be required to finish the works in the harbour of New York, those at N. Orleans and in some other places where they have been delayed by unavoidable causes.
By the enlargement of the works and the employment of an additional number of workmen at the public armories, the supply of small arms is annually increasing and they are at the same time improving in quality. From this source & from those made on private contract it is expected a number sufficient for the public exigencies & without having recourse to importation.
No material alteration in the state of the army has taken place, excepting that its effective force is in some degree diminished by sickness & other casualties, and by the resignation of a number of valuable officers in consequence of the favorable change which was manifested in our foreign relations.
